Per Curiam.

Respondent was admitted to practice in the First Judicial Department on March 11,1940.
On July 25, 1974, he was sentenced to concurrent four-year terms of imprisonment following his conviction, inter alia, of the crimes of unlawfully, willfully and knowingly, and contrary *490to an oath, making false declarations to a Grand Jury (U. S. Code, tit. 18, § 1623) and of bribery (tit. 18, § 201, subd. [b]). Said offenses are felonies under both Federal statute (IT. S. Code, tit. 18, § 1) and the laws of this iState (Penal Law, §§ 210.15, 200.00).
Petitioner, the Association of the Bar of the City of New York, by the instant application, seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law, § 90, subd. 4; Matter of Sheinman, 277 App. Div. 39).
Accordingly, the petition should be granted and respondent’s name stricken from the roll of attorneys.
Nunez, J. P., Kupferman, Murphy, Lupiano and Tilzer, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.